Exhibit 10.1

 

AGREEMENT

 

This Agreement, dated as of June 16, 2008 (“Agreement”), is by and among Team
Financial, Inc., a Kansas corporation (the “Company”), and the other persons and
entities that are signatories hereto (collectively, the “Bicknell Group,” and
each, individually, a “member” of the Bicknell Group) which are or may be deemed
to be the members of a “group” with respect to the common stock of the Company,
no par value per share (the “Common Stock”), pursuant to Rule 13d-5 promulgated
by the Securities and Exchange Commission (the “SEC”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

WHEREAS, the Bicknell Group and the Company have communicated with one another
regarding corporate governance matters; and

 

WHEREAS, the Company and each of the members of the Bicknell Group have
determined that the interests of the Company and its shareholders would be best
served by entering into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Bicknell Group that (a) this Agreement has
been duly authorized, executed and delivered by the Company, and is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
banking, bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; and (b) neither the execution of this
Agreement nor the consummation of any of the transactions contemplated hereby
nor the fulfillment of the terms hereof, in each case in accordance with the
terms hereof, will conflict with, result in a breach or violation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to the terms of any indenture, contract (except
for the amendment of the employment agreement between Robert J. Weatherbie and
the Company to remove the position of Chairman of the Board from his positions
with the Company), lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its subsidiaries is a party or bound or to which its
or their property is subject.

 

2.             Representations and Warranties of the Bicknell Group.  Each
member of the Bicknell Group represents and warrants to the Company that
(a) this Agreement has been duly authorized, executed and delivered by such
member, and is a valid and binding

 

1

--------------------------------------------------------------------------------


 

obligation of such member, enforceable against such member in accordance with
its terms, except as enforcement thereof may be limited by applicable banking,
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles; (b) as of the date of this Agreement, the Bicknell Group and
its members’ respective Affiliates and Associates currently own in the aggregate
427,025 shares of Common Stock and (c) any person who joins the Bicknell Group
after the date hereof, as such group is reported pursuant to Rule 13d-5
promulgated by the SEC under the Securities Exchange Act, shall agree to comply
with the provisions of Section 5 of this Agreement during the term hereof.

 

3.             2008 Shareholder Meeting Matters.

 

(a)           Promptly after execution of this Agreement, the Company shall
adjourn or postpone its 2008 Annual Meeting of Shareholders to a date reasonably
practicable (the “Reconvened 2008 Annual Meeting”) in order to resolicit proxies
pursuant to the Exchange Act and the rules and regulations promulgated
thereunder in respect of the matters addressed hereinbelow.

 

(b)           Denis Kurtenbach and Carolyn Jacobs have informed the Company that
they will not stand for election at the 2008 Annual Meeting of Shareholders
originally scheduled to be held on June 17, 2008.  The Nominating Committee of
the Board of Directors of the Company (the “Nominating Committee”) has nominated
Jeffrey L. Renner and Richard J. Tremblay to the Company’s slate of Class III
director nominees, subject to (i) receipt of their respective written
acknowledgment of their respective willingness to serve as nominees of the Board
of Directors of the Company (the “Board”) and to serve as a director if elected,
and (ii) any necessary non-objection to their election by the Board of Governors
of the Federal Reserve System (“Federal Reserve Board”).  If either of these
Class III nominees decline to stand for nomination to the Board, then within
sixty (60) days after the date of this Agreement, the Nominating Committee will
propose different nominees (i) who possess business experience in such areas as
would reasonably be expected to enhance the Board (ii) who will qualify as
“independent” under the listing standards of The Nasdaq Stock Market, Inc.
(Marketplace Rule 4200 and any successor thereto) and Item 407(a) of
Regulation S-K promulgated by the SEC, and (iii) who do not have a relationship
with the Bicknell Group, the Company or any of the Company’s executive officers
that would impair the independence of such director in carrying out the
responsibilities of a director of the Company.

 

(c)           Harold G. Sevy, Jr., director, has agreed to tender his
resignation as a director, effective not later than the Reconvened 2008 Annual
Meeting and the Board of Directors will concurrently amend and restate the
Bylaws to fix the size of the board at eight directors.

 

(d)           The Company shall include the foregoing nominees for election as
Class III directors of the Company at the Reconvened 2008 Annual Meeting with
such persons to serve, if elected, until their successors have been duly elected
and qualified. 

 

2

--------------------------------------------------------------------------------


 

The Company shall use its reasonable best efforts to cause the election of such
nominees at the Reconvened 2008 Annual Meeting including, without limitation,
recommending that the Company’s shareholders vote in favor of the election of
the nominees at the Reconvened 2008 Annual Meeting and voting the shares of
Common Stock represented by all proxies granted by shareholders in connection
with the solicitation of proxies by the Board of Directors in connection with
the meeting in favor of such directors, except for such proxies that
specifically indicate a vote to withhold authority with respect to such
directors.  Neither the Board nor the Company shall take any position, make any
statements or take any action inconsistent with such recommendations.  The
Company shall schedule the Reconvened 2008 Annual Meeting as soon as practicable
and the Company shall not further postpone or reschedule the Reconvened 2008
Annual Meeting without the prior written consent of the Bicknell Group or except
as otherwise required by applicable law.

 

(e)           The Bicknell Group shall vote all shares of Common Stock it is
entitled to vote in favor of any postponement or adjournment of the 2008 Annual
Meeting of the Shareholders of the Company and in favor of the Board’s slate of
nominees for election as Class III directors of the Company at the Reconvened
2008 Annual Meeting by person or by proxy, and any postponement or adjournment
thereof, and not in favor of any other nominees to serve on the Board, provided
that such slate consists of the director nominees selected above, or other
director nominees acceptable to the Bicknell Group.  No member of the Bicknell
Group shall take any position, make any statements, written or oral, or take any
action inconsistent with the foregoing, provided that the Company has not
breached this Agreement.  The Bicknell Group shall ensure that it will present,
in person or by proxy, and will cause its Affiliates owning Common Stock to be
present, in each case, in person or by proxy, at the Reconvened 2008 Annual
Meeting so that all Common Stock beneficially owned by the Bicknell Group and
its Affiliates will be counted for purposes of determining the presence of a
quorum at the Reconvened 2008 Annual Meeting.

 

(f)            If at any time during the term of the Class III directors to be
elected at the Reconvened 2008 Annual Meeting there shall occur a vacancy in the
Board seat previously occupied by such director by reason of the resignation,
removal, death or incapacity of the director, then the Company shall take all
necessary action to promptly fill such vacancy with a person reasonably
acceptable to the Nominating Committee of the Board, with business experience in
such areas as would reasonably be expected to enhance the Board, and who does
not have a relationship with the Bicknell Group, the Company or any of the
Company’s executive officers that would impair the independence of such director
in carrying out the responsibilities of a director of the Company.

 

(g)           The Company shall provide the Bicknell Group with true and
complete copies of any draft preliminary or definitive proxy statements in
respect of the Reconvened 2008 Annual Meeting as well as the current report on
Form 8-K being filed with respect to this Agreement, not less than three
(3) calendar days in the case of proxy statements, and not less than one
(1) business day in the case of the Form 8-K, prior to

 

3

--------------------------------------------------------------------------------


 

the filing thereof, in order to provide the Bicknell Group with a reasonable
opportunity to review and comment thereon.  The Company shall consider in good
faith and in compliance with applicable laws any comments of the Bicknell Group
and its counsel.  The Company shall use the language, or a summary thereof that
is agreed upon in the foregoing filings, in all other SEC filings that disclose,
discuss, refer to or are being filed in response to or as a result of this
Agreement.

 

4.             Company Covenants.

 

(a)           Promptly after the reconvened 2008 annual meeting, the Strategic
Planning Committee (the “Strategic Planning Committee”) of the Board will be
reconstituted to consist of Jeffrey L. Renner and Richard J. Tremblay (or their
respective substitute Class III nominee if either is not willing to serve as a
nominee of the Board or his respective election is not approved by the Federal
Reserve Board) and Connie D. Hart (with Ms. Hart serving as Chairperson).  The
responsibilities of the Strategic Planning Committee will include refining the
long-term strategic plan for the operation of the Company’s business and to
explore all strategic alternatives to maximize and improve shareholder value of
the Company (including, without limitation, a strategic acquisition, merger or
sale of the Company).

 

(b)           The Company and its management team shall provide the Strategic
Planning Committee with access to such information and materials, including,
without limitation, the books, records, projections and financial statements of
the Company, and any documents, reports or studies as may be requested by the
Strategic Planning Committee to assist the Strategic Planning Committee in the
discharge of its duties.  In addition, the Strategic Planning Committee shall be
authorized to engage such outside financial consultants and advisors reasonably
independent of the Company and the Bicknell Group as it deems necessary or
appropriate to assist the Strategic Planning Committee in the discharge of its
duties, and the Company shall pay the fees and expenses of all such consultants
and advisors.  In connection therewith, the Strategic Planning Committee shall
retain a nationally recognized investment banking firm, at the Company’s
expense, to assist the Strategic Planning Committee.

 

(c)           The Board shall meet promptly after the Reconvened 2008 Annual
Meeting and elect the standing committees of the Board.  The Board will comply
with applicable Nasdaq requirements for its committees.  The Audit Committee
shall be composed of Greg Sigman, who will be elected as Chairman, Connie Hart
and Jeffrey L. Renner (or a substitute Class III nominee if he is not willing to
serve as the Board’s nominee or his election is not approved by the Federal
Reserve Board).  The Nominating Committee shall be composed of Robert M.
Blachly, who shall be Chairman, Gregory D. Sigman and Kenneth L. Smith.  The
Compensation Committee shall be composed of Kenneth L. Smith, who shall be
Chairman, Connie Hart and Jeffrey L. Renner (or a substitute Class III nominee
if he is not willing to serve as the Board’s nominee or his election is not
approved by the Federal Reserve Board).  Each other director of the Company will
have the right to participate as an observer in meetings of any of the foregoing
committees, except where the applicable committee determines that the

 

4

--------------------------------------------------------------------------------


 

presence of non-committee members is inconsistent with applicable regulatory
requirements or committee charters.

 

(d)           The Company shall not extend its Rights Agreement with American
Securities Transfer & Trust, Inc. as Rights Agent, beyond the Final Expiration
Date, as defined therein as June 3, 2009 or adopt or enter into any agreement or
plan or substantially the same nature without the affirmative vote by the
holders of at least a majority of the quorum present at a meeting of the
shareholders, in person or by proxy, held in accordance with Kansas law.

 

(e)           The Company agrees to use its reasonable best efforts to amend and
restate its Bylaws to eliminate classification of its Board for the 2009
election of directors and thereafter.  The Company agrees to solicit
resignations from the directors with terms expiring after 2009, to become
effective immediately prior to the 2009 annual meeting, so that all directors
can be elected at the 2009 meeting.

 

(f)            At the Board meeting to be held promptly after the Reconvened
2008 Annual Meeting, the Board shall elect the executive officers of the Company
and the Board shall elect Connie D. Hart as the Chairman of the Board of
Directors.

 

(g)           In the event that any member of the Bicknell Group is in material
breach of its obligations under this Agreement, and such material breach is not
cured within thirty (30) days after written notice thereof is provided to the
Bicknell Group by the Company, then in addition to any other remedies that the
Company may have, the provisions of Section 4(d), 4(e) and 4(f) shall also
terminate.

 

(h)           Notwithstanding any language in this Agreement to the contrary the
Company and its Board shall not be prohibited from nominating directors or
soliciting proxies for the election of directors, making related public filings
or related announcements or taking any other related actions, in each case
related to the 2009 Annual Meeting of Shareholders of the Company (the “2009
Annual Meeting”).

 

5.             Bicknell Group Covenants.

 

(a)           Within two (2) Business Days of the date of this Agreement, the
Bicknell Group will file, or cause to be filed on its behalf, with the SEC an
amendment to its Schedule 13D with respect to the Company disclosing the
material contents of this Agreement.  In addition to the foregoing, each member
of the Bicknell Group agrees that during the period beginning on the date hereof
and ending immediately following the earlier of June 30, 2009 or the 2009 Annual
Meeting, and except as otherwise specifically provided herein, that it will not,
and it will cause each of its Affiliates not to, directly or indirectly, alone
or in concert with others, take any of the actions set forth below:

 

i.              effect, seek, offer, propose (whether publicly or otherwise) or
cause or participate in, or assist, encourage or seek to persuade, any other
person to effect, seek, offer or propose (whether publicly or otherwise) or
participate in:

 

5

--------------------------------------------------------------------------------


 

a.             any tender offer or exchange offer involving Common Stock;
provided, however, that this clause (i) will be inoperative to the extent a
third party which is not an Affiliate of the Bicknell Group commences a hostile
tender offer or exchange offer with respect to Common Stock or (ii) the Board of
Directors of the Company is recommending or otherwise supporting a tender offer
or exchange offer by a third party that is not an Affiliate of the Bicknell
Group;

 

b.             any merger, consolidation, share exchange, business combination,
sale of assets, recapitalization, restructuring, dividend, distribution, self
tender, stock repurchase, liquidation, dissolution or other extraordinary
transaction with or involving the Company or any of its subsidiaries or any
portion of the business or the assets of the Company or any of its subsidiaries;
provided, however, that (i) if the Company commences a process to complete any
of the activities of the Company set forth in this subsection (b), or (ii) the
Board of Directors has determined to enter into an agreement with respect to any
of the activities set forth in this subsection (b), then the Bicknell Group will
have the opportunity (x) to participate in such process under the same
procedures and guidelines established for the other participants in the process
or (y) propose a similar type of transaction, respectively; or

 

c.             any “solicitation” of “proxies” (as such terms are used in the
proxy rules of the SEC) with respect to the Company or any action resulting in
such person becoming a “participant” in any “election contest” (as such terms
are used in the proxy rules of the SEC) with respect to the Company.

 

ii.             propose any matter for submission to a vote of shareholders of
the Company;

 

iii.            grant any proxy or rights with respect to any Common Stock to
any person not designated by the Company;

 

iv.            execute any written consent, waiver or demand with respect to any
Common Stock;

 

6

--------------------------------------------------------------------------------


 

v.             call or seek to have called any meeting of the holders of the
Common Stock;

 

vi.            initiate or seek to initiate any solicitation of the holders of
Common Stock;

 

vii.           take any action to seek to amend any provision of the Articles of
Incorporation or the Bylaws of the Company;

 

viii.          take any action that could reasonably be expected to force the
Company to make any public disclosure with respect to any of the types of
matters described in clauses (i) through (vii), or announce any intention to
take any action of the type described in clauses (i) through (vii); or

 

ix.            enter into any discussions, negotiations, arrangements or
understandings with any person other than the Company with respect to any of the
foregoing, or advise, assist, encourage or seek to persuade others to take any
action with respect to any of the foregoing.

 

(b)           Notwithstanding any language in this Agreement to the contrary, no
member of the Bicknell Group or the Affiliates of such member shall be
prohibited from taking any of the actions otherwise prohibited in this Agreement
in connection with the 2009 Annual Meeting relating to (x) nominating directors
or soliciting proxies for the election of directors, (y) any of the matters
referenced in Sections 5(a)(ii), (iii) or (iv), or (z) requesting a shareholder
list, related information and other books and records, making related public
filings or related announcements or taking any other related action, in each
case, related to the solicitation of proxies at the 2009 Annual Meeting in
respect of the matters referenced in clauses (x) or (y).

 

(c)           The provisions of this Section 5 shall not limit in any respect
the actions of any director of the Company in his or her capacity as such,
recognizing that such actions are subject to such director’s fiduciary duties to
the Company and its shareholders.

 

(d)           As used in this Agreement, the term “Affiliate” shall have the
meaning set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act;
the terms “beneficial owner” and “beneficial ownership” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act; and the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

 

(e)           In the event that the Company is in material breach of its
obligations under this Agreement, and such material breach is not cured within
thirty (30) days after written notice thereof is provided to the Company by the
Bicknell Group,

 

7

--------------------------------------------------------------------------------


 

then in addition to any other remedies that the members of the Bicknell Group
may have, the provisions of Section 5(a) shall also terminate.

 

6.             Press Releases; Non-disparagement.

 

(a)           Promptly after the execution of this Agreement, the Company and
the Bicknell Group shall issue a joint press release in the form attached to
this Agreement as Exhibit A.

 

(b)           Neither the Company, the Bicknell Group or affiliates or
Associates of the Bicknell Group, nor any of their respective partners, members,
directors, officers, employees or agents, will publicly disparage any other
party to this Agreement nor any of their respective partners, members,
directors, officers, employees or agents.

 

7.             No Public Information.  The Parties acknowledge that the only
confidential information concerning the Company that is in the possession of any
member of the Bicknell Group is the negotiation of this Agreement and the terms
thereof.  To protect the confidentiality of such information, each member of the
Bicknell Group agrees to treat confidentially such information (the
“Confidential Information”).  Notwithstanding anything to the contrary contained
herein, the Bicknell Group and its representatives shall be permitted to
disclose any Confidential Information to the extent the disclosure of such
information is required in any court proceeding, by any governmental authority
or by applicable law; provided, however, that the Bicknell Group and its
representatives shall use their best efforts to give the Company reasonable
advance notice of such required disclosure to enable the Company, at its sole
expense, to prevent or limit such disclosure.

 

8.             Specific Performance.  Each of the members of the Bicknell Group,
on the one hand, and the Company, on the other hand, acknowledges and agrees
that irreparable injury to the other party hereto would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable in damages. It is accordingly agreed that the members of
the Bicknell Group or any of them, on the one hand, and the Company, on the
other hand (the “Moving Party”), shall each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof, and the
other party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity.

 

9.             Jurisdiction; Applicable Law.  Each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of the federal or
state courts of the State of Kansas in the event any dispute arises out of this
Agreement or the transactions contemplated by this Agreement, (b) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (c) agrees that it shall not bring
any action relating to this Agreement or the transactions

 

8

--------------------------------------------------------------------------------


 

contemplated by this Agreement in any court other than the federal or state
courts of the State of Kansas, and each of the parties irrevocably waives the
right to trial by jury, (d) agrees to waive any bonding requirement under any
applicable law, in the case any other party seeks to enforce the terms by way of
equitable relief and (e) each of the parties irrevocably consents to service of
process by first class certified mail, return receipt requested, postage
prepaid, to the address of such party’s principal place of business or as
otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF KANSAS APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.

 

10.           Termination.  Except with respect to Sections 4(d), 4(e),
4(f) (provided that Section 4(f) will be deemed to be satisfied for this purpose
if any independent director continues to serve as Chairman of the Board), 6, 7,
8, 9 and 10, the provisions of this Agreement will terminate immediately
following the earlier of the date of the 2009 Annual Meeting or June 30, 2009.

 

11.           Representative.  Each member of the Bicknell Group hereby
irrevocably appoints Martin C. Bicknell, or Bicknell Family Holding Company, LLC
in the event that Mr. Bicknell is no longer serving in such role, as such
member’s attorney-in-fact and representative (the “Bicknell Representative”), in
such member’s place and stead, to do any and all things and to execute any and
all documents and give and receive any and all notices or instructions in
connection with this Agreement and the transactions contemplated hereby.  The
Company shall be entitled to rely, as being binding on each member of the
Bicknell Group, upon any action taken by the Bicknell Representative or upon any
document, notice, instruction or other writing given or executed by the Bicknell
Representative.

 

12.           Notices.  All notices, requests and other communications to any
party hereunder will be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and will be given to such party at
its address or facsimile number set forth in this Section 13 or at such other
address or facsimile number as such party may hereafter specify in writing. Each
such notice, request or other communication will be effective (a) if given by
facsimile, when transmitted to the facsimile number specified in this
Section 13, (b) if given by mail, upon the earlier of actual receipt or three
(3) business days after deposit in the United States Mail, registered or
certified mail, return receipt requested, properly addressed and with proper
postage prepaid, (c) one (1) business day after deposit with an internationally
reputable overnight courier properly addressed and with all charges prepaid or
(d) when received, if by any other means. Communications by facsimile will also
be sent concurrently by internationally reputable overnight courier properly
addressed and with all charges prepaid, but will in any event be effective as
stated above.

 

9

--------------------------------------------------------------------------------


 

The Company:

 

Team Financial, Inc.

Attn:  Robert J. Weatherbie, CEO

8 West Peoria, Suite 200

P.O. Box 402

Paola, Kansas 66071-0402

Facsimile Number: 913-294-4406

 

with a copy to:

 

Sandra K. Hartley, LLC

Attn:  Sandra Hartley, Esq,

16206 West 319th Street

Paola, Kansas 66071

Facsimile Number:  913-557-3828

 

and to:

 

Jones & Keller, P.C.

Attn:  Reid A. Godbolt, Esq.

1625 Broadway, 16th Floor

Denver, Colorado 80202

Facsimile Number:  303-573-0769

 

 

The Bicknell Group:

 

Bicknell Family Holding Company, LLC

Attn:  Martin C. Bicknell

4200 W. 115th Street, Suite 100

Leawood, Kansas 66211

Facsimile Number: 913-647-9725

 

with a copy to:

 

Stinson Morrison Hecker LLP

Attn:  John A. Granda, Esq.

1201 Walnut, Suite 2900

Kansas City, Missouri 64106

Facsimile Number: 816-412-1159

 

The parties will promptly notify each other in the manner provided in this
Section 12 of any change in their respective addresses.  A notice of change of
address will not be deemed to have been given until received by the addressee.

 

10

--------------------------------------------------------------------------------


 

13.           Severability.  If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

 

14.           Further Assurances.  The parties hereto agree to execute such
further documents and instruments and to take such further actions as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

15.           Counterparts, Facsimile/PDF Signatures.  This Agreement may be
executed in one or more counterparts each of which when so executed and
delivered will be deemed an original but all of which will constitute one and
the same Agreement.  This Agreement may be executed and delivered by facsimile
or by email in portable document format (.pdf or similar format) and upon
delivery of the signature by such method will be deemed to have the same effect
as if the original signature had been delivered to the other parties.

 

16.           Interpretation and Construction of this Agreement.  The
definitions herein will apply equally to both the singular and plural forms of
the terms.  Whenever the context may require, any pronoun will include the
corresponding masculine, feminine and neuter forms. The word “include” will be
deemed to be followed by the phrase “without limitation.” All references herein
to Sections and Exhibits will be deemed to be references to Sections of, and
Exhibits to, this Agreement unless the context will otherwise require. The
headings of the Sections are inserted for convenience of reference only and are
not intended to be a part of or to affect the meaning or interpretation of this
Agreement. Unless the context will otherwise require or provide, any reference
to any agreement or other instrument or statute or regulation is to such
agreement, instrument, statute or regulation as amended and supplemented from
time to time (and, in the case of a statute or regulation, to any successor
provision).  The parties hereto acknowledge that each party was represented by
legal counsel (or had the opportunity to be represented by legal counsel) in
connection with this Agreement, and that each of them and their counsel have
reviewed and revised this Agreement, or have had an opportunity to do so, and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in their interpretation of this
Agreement or any amendments or any exhibits hereto or thereto.

 

17.           Entire Agreement; Amendment.  This Agreement contains the entire
understanding of the parties hereto with respect to its subject matter and
supersedes all prior agreements between the parties hereto.  This Agreement may
be amended only by a written instrument duly executed by the parties hereto, or
in the case of the Bicknell Group, the Bicknell Representative, or their
respective successors or assigns.  Except as provided herein, this Agreement
will be binding upon and inure to the benefit of the Parties and their
respective Affiliates and Associates, and successors and permitted assigns.
Nothing expressed or implied herein is intended or will be construed to confer
upon or to give to any third party any rights or remedies by virtue hereof.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.

 

 

 

TEAM FINANCIAL, INC.

 

 

 

 

 

 

 

By:

/s/ Robert J. Weatherbie

 

 

Name:

Robert J. Weatherbie

 

 

Title:

Chairman and Chief

 

 

 

Executive Officer

 

 

 

 

 

 

 

 

 

BICKNELL FAMILY HOLDING
COMPANY, LLC

 

 

 

 

 

By:

/s/ Martin C. Bicknell

 

 

Name:

Martin C. Bicknell

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

BICKNELL FAMILY MANAGEMENT
COMPANY, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Martin C. Bicknell

 

 

Name:

Martin C. Bicknell

 

 

Title:

Manager

 

 

 

 

 

BICKNELL FAMILY MANAGEMENT
COMPANY TRUST

 

 

 

 

 

 

 

 

 

By:

/s/ Martin C. Bicknell

 

 

Name:

Martin C. Bicknell

 

 

Title:

Co-Trustee

 

12

--------------------------------------------------------------------------------


 

 

MARINER WEALTH ADVISORS, LLC

 

 

 

 

 

 

By:

/s/ Martin C. Bicknell

 

 

Name:

Martin C. Bicknell

 

 

Title:

Manager

 

 

 

 

 

MARTIN C. BICKNELL

 

 

 

/s/ Martin C. Bicknell

 

Martin C. Bicknell

 

 

 

 

 

CHERONA BICKNELL

 

 

 

/s/ Cherona Bicknell

 

Cherona Bicknell

 

 

 

 

 

BRUCE KUSMIN

 

 

 

/s/ Bruce Kusmin

 

Bruce Kusmin

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A - PRESS RELEASE

 

[g169361ke03i001.jpg]

 

FOR IMMEDIATE RELEASE

 

For More Information Contact:

 

 

Robert J. Weatherbie

 

 

Chief Executive Officer

 

 

Team Financial, Inc.

 

 

(913) 294-9667

 

 

bob.weatherbie@teamfinancialinc.com

 

 

http://www.teamfinancialinc.com



or Contact the Company’s Solicitor:

Georgeson

Banks & Brokers Call: 212-440-9800

Call Toll Free: 866-344-8965

 

Team Financial, Inc. announces agreement with large stockholder; 2008 Annual
Meeting to be reconvened

 

Paola, Kansas, June 17, 2008 - Team Financial, Inc. (NASDAQ: TFIN) today
announced that it has reached an agreement with a large stockholder, the
Bicknell Group, Leawood, Kansas, regarding several corporate governance matters.

 

Under the Agreement, Team agreed to postpone or adjourn the 2008 Annual Meeting
of Stockholders in order to resolicit proxies for a revised slate of Class III
Director nominees to be elected at the reconvened meeting.  It is expected the
reconvened meeting will be held within sixty (60) days. The Bicknell Group has
agreed to vote in favor of a revised slate to be nominated by the Company which
includes existing director, Robert Blachly; former chief financial officer and
director, Richard J. Tremblay; and Jeffery L. Renner, a current non-management
nominee to the Board of Directors. Those nominations are subject to
non-objection by the Company’s banking regulator in the case of Mr. Tremblay and
Mr. Renner, and, in Mr. Renner’s case, his willingness to serve if nominated.

 

The Company also announced that, in conjunction with the Agreement, Carolyn
Jacobs and Denis Kurtenbach have declined to stand for nomination as Class III
directors.  In addition, independent director, Harold G. Sevy, Jr. has agreed to
tender his resignation as a director effective no later than the reconvened
meeting so that the number of Board positions will be reduced to eight
directors.

 

In addition, the Company’s previously announced Strategic Planning Committee of
the Board will be reconstituted to consist of Connie D. Hart, Jeffery L. Renner
and Richard J. Tremblay, with Ms. Hart serving as chairperson.   Also the Audit
Committee of the Board will be composed

 

14

--------------------------------------------------------------------------------


 

of Greg Sigman, who will serve as chairperson, Connie Hart and Jeffery L.
Renner.  The Nominating Committee will be composed of Robert M. Blachly, who
will be the chairperson, Gregory D. Sigman and Kenneth L. Smith.  The
Compensation Committee will be composed of Kenneth L. Smith, who will be
chairperson, Connie Hart and Jeffery L. Renner.  All other directors will have
the right to participate in committee meetings consistent with regulatory
requirements and committee charters.

 

The Company also agreed to not extend its Rights Agreement with American
Securities Transfer & Trust, Inc., as rights agent, beyond the expiration date
of June 3, 2009 or adopt any similar agreement without stockholder approval. 
The Company further agreed to seek to eliminate its classification of the Board
of Directors so that annually all directors will stand for re-election.  This
proposal is to be presented to the stockholders at the 2009 Annual Meeting.

 

Under the Agreement, the Company will move forward with its plan to have Connie
Hart, an independent director, become chairperson of the Board, as previously
announced.

 

The Bicknell Group, which owns 427,025 shares of common stock, or 11.9% of the
outstanding shares, agreed to refrain from any tender offer, exchange offer,
merger or business combination with the Company as well as to refrain from any
solicitation of proxies until the earlier of the 2009 Annual Meeting or June 30,
2009.  Also, prior to the 2009 Annual Meeting, the Bicknell Group agreed not to
propose any matter to submission to the Company’s stockholders or to seek to
amend any provision of the Company’s Articles of Incorporation or bylaws.

 

Robert J. Weatherbie, Chairman and Chief Executive Officer, stated: “We are
extremely pleased and gratified that the Bicknell Group has joined with us to
take these actions which will be in the best interests of all of our
stockholders and we look forward to continuing support and cooperation with the
Bicknell Group.”

 

15

--------------------------------------------------------------------------------


 

IMPORTANT INFORMATION AND WHERE TO FIND IT

 

In connection with its 2008 Annual Meeting, Team Financial, Inc. has filed a
definitive proxy statement, WHITE proxy card and other materials with the U.S.
Securities and Exchange Commission (“SEC”). WE URGE INVESTORS TO READ THE PROXY
STATEMENT AND THESE OTHER MATERIALS CAREFULLY WHEN THEY BECOME AVAILABLE,
BECAUSE THEY CONTAIN IMPORTANT INFORMATION ABOUT TEAM FINANCIAL, INC. AND THE
MATTERS TO BE CONSIDERED AT ITS ANNUAL MEETING. Investors may contact Robert J.
Weatherbie at (913) 294-9667 or by email at bob.weatherbie@teamfinancialinc.com.
Investors may also obtain a free copy of the proxy statement and other relevant
documents as well as other materials filed with the SEC concerning Team
Financial, Inc. at the SEC’s website at http://www.sec.gov. These materials and
other documents may also be obtained for free from: Secretary, Team
Financial, Inc., 8 West Peoria, Suite 200, Paola, Kansas 66071 (913) 294-9667.

 

CERTAIN INFORMATION REGARDING PARTICIPANTS IN THE SOLICITATION

 

Team Financial, Inc. and its directors are, and certain of its officers and
employees may be deemed to be, participants in the solicitation of proxies from
Team Financial’s stockholders with respect to the matters considered at the Team
Financial, Inc. 2008 Annual Meeting. Information regarding these directors, and
these certain officers and employees, is included in the definitive proxy
statement on Schedule 14A filed with the SEC on April 28, 2008. Security holders
can also obtain information with respect to the identity of the participants and
potential participants in the solicitation and a description of their direct or
indirect interests, by security holdings or otherwise, for free, by contacting:
Secretary, Team Financial, Inc., 8 West Peoria, Suite 200, Paola, Kansas 66071
(913) 294-9667. More detailed information with respect to the identity of the
participants, and their direct or indirect interests, by security holdings or
otherwise, has been and will be set forth in our definitive proxy statement and
other proxy related materials to be filed with the SEC in connection with the
Team Financial, Inc. 2008 Annual Meeting.

 

FORWARD-LOOKING STATEMENTS

 

This press release contains forward-looking statements under the Private
Securities Litigation Reform Act of 1995 that are subject to certain risks and
uncertainties that could cause actual results to differ materially from
historical income and those presently anticipated or projected.  The Company
cautions readers not to place undue reliance on any such forward looking
statements, which speak only as of the date of this release.  Such risks and
uncertainties include those detailed in the Company’s filings with the
Securities and Exchange Commission, risks of adverse changes in results of
operations, risks related to the Company’s expansion strategies, risks relating
to loans and investments, including the effect of the change of the economic
conditions in areas the Company’s borrowers are located, risks associated with
the adverse effects of governmental regulation,  changes in regulatory
oversight, interest rates, and competition for the Company’s customers by other
providers of financial services, all of which are difficult to predict and many
of which are beyond the control of the Company.

 

16

--------------------------------------------------------------------------------